Citation Nr: 1303040	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to a compensable evaluation for scar on the left great toe.

3.  Entitlement to a compensable evaluation for scar on the right wrist.

4.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

5.  Entitlement to an evaluation in excess of 10 percent for residuals, bunionectomy, left great toe.

6.  Entitlement to an evaluation in excess of 10 percent for residuals, surgery, right wrist. 

7.  Entitlement to a compensable evaluation for bilateral knee scars.

8.  Entitlement to a compensable evaluation for right ear hearing loss, with residuals of stapedectomy.
9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from January 1987 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that in addition to issues one through three listed above, it has taken jurisdiction of the following issues: increased evaluation for left knee arthritis; increase evaluation for residuals of bunionectomy of the left great toe; increased evaluation for residuals of right wrist surgery; increased evaluation for scars of bilateral knees; increased evaluation for right ear hearing loss; and entitlement to service connection for hemorrhoids, migraines, and irritable bowel syndrome.  As will be fully discussed below, the Board has found that a valid notice of disagreement was submitted on these issues, but the agency of original jurisdiction has not issued a statement of the case.  Therefore, they are included above, and remanded for proper processing.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board notes that in an April 2008 rating decision, the RO denied the following claims: increased evaluation for left knee arthritis; increased evaluation for scars of bilateral knees; increased evaluation for residuals of bunionectomy of the left great toe; increased evaluation for scars of the toe; increased evaluation for residuals of right wrist surgery; increased evaluation for scars of the wrist; increased evaluation for right ear hearing loss; and entitlement to service connection for acid reflux, hemorrhoids, migraines and irritable bowel syndrome.  

Notably, the April 2008 cover letter for the rating decision in question described the denied claims incorrectly.  Specifically, service connection for scars of the knees and hearing loss are noted to be denied, when service connection was in fact already in effect, and it was the associated ratings which were the subject of the decision.  The April 2008 rating decision itself continued zero percent ratings for the bilateral knee scars and hearing loss.

In a statement in support of claim dated two weeks after the rating decision was issued, still in April 2008, the Veteran indicated the following, verbatim:

Veteran request an appeal of your rating decision dated 10 April 2008.  Evidence to support service connection of claim for the stomach should have been diagnosed with Acid Reflux.  

Request an increase of service connection for claims rated 0%.
The Veteran's representative at the time, Disabled American Veterans (DAV), submitted a cover sheet, indicating that the Veteran was submitting a notice of disagreement regarding the issues of service connection for acid reflux and increased ratings for the toe scar and wrist scar.

In January 2010, the above-named attorney and the Veteran properly executed a VA Form 21-22a, Appointment of an Individual as Claimant's Representative, effectively revoking the power of attorney previously executed in favor of DAV.  In statements received at that time, the attorney expressed her belief that the Veteran's April 2008 statement was a notice of disagreement with all issues decided by the April 2008 rating decision.  

The RO appears to have relied on the April 2008 DAV statement regarding a notice of disagreement solely with the claims involving acid reflux and the wrist and toe scars.  It issued a statement of the case in June 2010 on those three issues only.

Based on a narrow reading of the Veteran's statement, ("Request an increase of service connection for claims rated 0%"), the denial of compensable rating for the knee scars and for hearing loss would be encompassed by the notice of disagreement and require remand for a statement of the case to be prepared, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, the Board finds that based on the initial statement by the Veteran, indicating, "request an appeal of your rating decision dated 10 April 2008," coupled with the Veteran's attorney's letter, clarifying his intent, a valid notice of disagreement with all issues that were the subject of the April 2008 rating decision has been timely submitted.  Accordingly, those issues that have not been the subject of a statement of the case have been included on the title page and will be remanded pursuant to Manlincon, supra.  The Veteran is hereby advised that once the statement of the case is issued, only if he perfects the appeal as to these issues within the applicable time period, will they return to the Board for appellate review.

The Board notes that the issues of entitlement to service connection for acid reflux and compensable evaluations for a scar of the left great toe and for a scar of the right wrist have been properly handled procedurally; that is, a statement of the case was issued and a substantive appeal (VA Form 9) has been timely filed.  However, the Board finds that they, too, must be remanded to ensure that the Veteran receives all consideration due to him under the law.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i)  (2012).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83. 

The Veteran was diagnosed with erosive esophagitis in February 2005, just 11 months after retirement from the military.  VA treatment records show a diagnosis of, and treatment for, gastroesophageal reflux disease (GERD) in 2009 and 2010.  Therefore, there is evidence of a current disability.

In a July 2007 statement, the Veteran reported that his acid reflux disorder began during his military service several years prior to his retirement.  Specifically, the Veteran notes that the current diagnosis of acid reflux would explain why he had constant and ongoing heartburn that he had experienced for the last several years.  He reported having to use a bottle of antacids once a month.  Since his diagnosis and being placed on medication, he has only had to use one bottle of antacids for an 18 month period.  The Veteran is competent to report the discomfort and pain associated with heartburn, and the Board finds him to be a credible source of information.  Although the Veteran's service treatment records do not show treatment for the acid reflux, the Veteran's credible statements that he experienced indigestion during service, coupled with a diagnosis within one year of discharge, show some indication that the acid reflux may be associated with the Veteran's service.

As there is evidence of a current disability, reports by the Veteran of indigestion during service, and the Veteran's reports that he experienced indigestion since service, which is corroborated by VA treatment records, the Board finds that a VA examination is necessary to determine whether the Veteran's current diagnosis is related to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently provided a VA examination for his service-connected toe and wrist disabilities in December 2009.  The examiner failed to evaluate the Veteran's scars; therefore, the Board finds this examination to be inadequate for rating purposes.  The Board acknowlegdges that the Veteran was afforded a VA examination in June 2007 in which the examiner thoroughly evaluated the Veteran's scars.  The Board finds that a new examination is warranted due to the length of time that has elapsed since the June 2007 examination was conducted, coupled with the fact that the most recent December 2009 examination was inadequate.

Furthermore, the Veteran appears to be receiving treatment at the VA.  The most recent VA records included in the claims file are dated in April 2010.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the following issues:  increased evaluation for left knee arthritis; increased evaluation for residuals of bunionectomy of the left great toe; increased evaluation for residuals of right wrist surgery; increased evaluation for scars of bilateral knees; increased evaluation for right ear hearing loss; and entitlement to service connection for hemorrhoids, migraines, and irritable bowel syndrome.  

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, should these issues return to the Board for appellate review.

2.  Ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Obtain updated VA treatment records since April 2010, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any current acid reflux disorder or GERD.  The examiner should review the Veteran's VA claims folder and a copy of this entire REMAND.  After a thorough examination, the examiner is asked to offer an opinion with a supporting explanation as to the following question:

Does the Veteran have a current acid reflux disability that is at least as likely as not (50 percent or better probability) related to his period of active duty military service?  

The examiner should comment on the fact that the Veteran was diagnosed with erosive esophagitis only 11 months following his military retirement.  The examiner should also comment on the Veteran's credible reported symptoms of heartburn for several years prior to retirement from the military.  

The examiner is advised that the Veteran is competent and credible to report symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his right wrist scar and left great toe scar.  The claims file must be made available to, and reviewed by, the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for scars.  

In particular, it should be specifically noted whether the Veteran's scars limit the functioning of the Veteran's wrist or toe.  Strength, motor, sensory and range of motion testing should be accomplished.  Any edema, dermatitis, ulceration or cellulitis should also be noted.

5.  Following the completion of the foregoing, and undertaking any other development deemed necessary, review the record and adjudicate the Veteran's claims for service connection for acid reflux and increased evaluations for scars of the left great toe and the right wrist.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

